Citation Nr: 1042114	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  05-39 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs
Palo Alto Health Care System (HCS) in Palo Alto, California


THE ISSUE

Entitlement to payment of or reimbursement by the Department of 
Veterans Affairs (VA) for medical expenses incurred as a result 
of treatment at Stanford University Hospital and Medical Center, 
from August 18, 2004, to August 19, 2004.


REPRESENTATION

Appellant represented by:	Christopher J. Hapak, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 
1969.  The appellant in this matter is the private medical 
facility at which the Veteran received treatment in August 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from decisions dated in February 2005 decision, by the Department 
of Veterans Affairs (VA) Palo Alto Health Care System (HCS), 
which denied the appellant's claim for payment for medical 
expenses of the Veteran incurred as a result of treatment at 
Stanford University Hospital and Medical Center, from August 18, 
2004, to August 19, 2004.  In June 2010, the appellant's 
representative appeared at a Travel Board hearing before the 
undersigned at the VA Regional Office (RO) in Los Angeles, 
California.  

The  Board notes that the Veteran is not a party to the 
appellant's claim, and has not filed his own claim in this 
matter.  The record reflects that in the VA Form 9 
(substantive appeal) the appellant requested a hearing in 
this matter.  The RO then sent a letter to the Veteran, 
advising him that a travel board hearing had been 
scheduled for him in March 2010 at the New Orleans RO.  It 
appears that the RO sent this letter to the Veteran in 
error, as there is no indication that the Veteran had 
requested such a hearing.  Apparently after receiving this 
letter, the Veteran called the RO and indicated he was 
unable to attend the scheduled Travel Board hearing, and 
requested it be rescheduled.  He apparently called the RO 
again the same day and indicated he did not want a Travel 
Board hearing, but rather wanted the earliest available 
video conference hearing.  Thus, although the Veteran has 
not specifically filed a claim regarding this matter, a 
determination should be made whether his request for a 
videoconference hearing constitutes a claim.  To that end, 
the RO should send a letter to the Veteran seeking 
clarification.  Moreover, because a claim by the Veteran 
for reimbursement for unauthorized medical expenses for 
services rendered in August 2004 has not been considered 
or adjudicated by the Agency of Original Jurisdiction 
(AOJ), the Board does not have jurisdiction and this 
matter is therefore referred for appropriate action.  

The appeal is REMANDED to the Palo Alto HCS.  VA will notify the 
appellant if further action is required on its part.


REMAND

In this matter, the appellant is seeking payment for private 
medical care expenses incurred by the Veteran, from August 18 
through August 19, 2004, at its facility, Stanford University 
Hospital and Medical Center.  

The record reflects that the Veteran was treated in the emergency 
room at Stanford University Hospital and Medical Center on August 
18, 2004.  An emergency department report showed he complained of 
left-sided chest pain and tightness, and was admitted to 
cardiology to rule out a myocardial infarction.  He arrived by 
car and was ambulatory.  He reported his chest tightness started 
48 hours prior while having an argument.  A discharge summary 
showed that he was treated from August 18, 2004 to August 19, 
2004.  One day prior to admission, he had presented to the Palo 
Alto VA hospital with complaints of chest pressure, and had one 
set of negative cardiac enzymes and was set up for additional 
testing in September 2004.  He reported that his chest pain had 
continued and rather than wait for his outpatient stress test, he 
presented to the Stanford Emergency Department complaining of 
chest pain.  On August 19, 2004, he was discharged AMA (against 
medical advice), and the discharge diagnoses included chest pain, 
hypertension, diabetes complicated by diabetic neuropathy, PTSD, 
and history of right arm surgery.

In February 2005, the Chief of Business Office of the Fee 
Services Section at VA Palo Alto Health Care System (HCS) issued 
letters denying claims from the appellant for payment of medical 
expenses resulting from the Veteran's episode of care (in the 
emergency department) on August 18, 2004 and his hospitalization 
from August 18, 2004 to August 19, 2004.  It was noted that the 
claim had been disapproved because VA facilities were feasibly 
available to provide the care.  

The appellant contends that "medically necessary services" were 
rendered to the Veteran from August 18, 2004 to August 19, 2004, 
and that VA facilities were not feasibly available.  At the 
Travel Board hearing in June 2010, the appellant submitted a copy 
of a map, showing the distance between the Stanford Medical 
Center, in Stanford, California, and the San Francisco VA 
facility, but then acknowledged that the Palo Alto VA facility is 
closer to Stanford Medical Center than is the San Francisco VA 
facility, and that the Veteran's home address was in Menlo Park 
(and near Palo Alto) as of August 2004.  

The Board initially notes that VA may contract with non-VA 
facilities to provide medical services for which VA may assume 
financial responsibility in certain circumstances.  38 U.S.C.A. § 
1703(a)(1)-(8); 38 C.F.R. § 17.52.  However, the appellant in 
this case is not alleging that VA contracted with Stanford 
University Hospital and Medical Center for the medical treatment 
at issue herein.  Rather, the appellant asserts that this was an 
emergency situation, that the Veteran was treated for an emergent 
condition, and that VA facilities were not feasibly available.  
Thus, the Board must conclude that prior authorization for the 
private medical treatment received from November 16, 2004, 
through November 18, 2004, was not obtained pursuant to 38 C.F.R. 
§ 17.54, and payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

Next, reimbursement for unauthorized medical expenses may be made 
pursuant to 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120.  
Generally, in order to be entitled to payment or reimbursement of 
medical expenses incurred at a non-VA facility, a claimant must 
satisfy three conditions.  There must be a showing that three 
criteria are met:  (a) the care and services rendered were 
either: (1) for an adjudicated service-connected disability, or 
(2) for a non-service- connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or (3) for any disability of a veteran who has a 
total disability, permanent in nature resulting from a service - 
connected disability, or (4) for any injury, illness, or dental 
condition in the case of a veteran who is participating in a 
rehabilitation program and who is medically determined to be in 
need of hospital care or medical services for reasons set forth 
in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)) (2000)); (b) the 
services were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) no VA 
or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA authorization 
for the services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have been 
refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Board finds that the appellant's claim is properly considered 
under 38 U.S.C.A. § 1728, as the Veteran does have a total and 
permanent disability rating, effective since February 2004.  The 
claims file also indicates that at the time of the appellant's 
claim in September 2004, service connection was in effect for the 
Veteran for PTSD; paralysis of the ulnar nerve of the right and 
left upper extremities; diabetes mellitus; superficial scars; and 
paralysis of the external popliteal nerve of the left and right 
lower extremities.  

Although it appears that this matter has been fully developed and 
considered, the Board notes that the record on appeal appears to 
be missing at least two documents.  In that regard, the October 
2005 Statement of the Case (SOC) states that "[a]n administrative 
review confirmed the [Veteran's] eligibility" and that the claim 
was referred to an authorizing physician for review.  There is 
also a notation that the claim was returned from the "clinical 
review" with a "determination" to deny payment because VA 
facilities were feasibly available to provide the care.  The 
record, however, does not contain a copy of or documentation of 
either the administrative review or the clinical review.  It is 
imperative that the Veteran's entire Medical Administrative 
Service file, to specifically include the administrative and 
clinical reviews referenced in the SOC, be provided for review.  
Thus, on remand an attempt should be made to obtain any such 
missing documents. 

The Board also notes that the October 2005 SOC provided notice of 
38 U.S.C.A. § 1728.  However, 38 U.S.C.A. § 1728 was revised 
effective October 10, 2008.  Upon remand, the appellant should be 
issued a VCAA-compliant notice, including the revised criteria 
for reimbursement of unauthorized medical expenses.

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the appellant and its 
representative that complies with the 
notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to include 
advising about the information and evidence 
not of record that is necessary to 
substantiate the claim under 38 U.S.C.A. §§ 
1725 and 1728 (to include the changes made to 
those provisions effective October 10, 2008.

2. Associate with the claims file a complete 
copy of the Veteran's Medical Administrative 
Service file, to specifically include the 
administrative and clinical reviews 
referenced in the October 2005 SOC.  Any 
efforts taken in this regard should be noted.

3. Readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
appellant and its representative should be 
provided with a Supplemental SOC (SSOC).  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



	                  
_________________________________________________
BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

